11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Paul Wayne Palmer,                               * From the County Court at Law No. 2
                                                   of Taylor County,
                                                   Trial Court No. 2-285-20.

Vs. No. 11-21-00242-CR                           * January 6, 2022

The State of Texas,                              * Per Curiam Memorandum Opinion
                                                   (Panel consists of: Bailey, C.J.,
                                                   Trotter, J., and Williams, J.)

     This court has considered Paul Wayne Palmer’s motion to dismiss this appeal
and concludes that the motion should be granted. Therefore, in accordance with
this court’s opinion, the appeal is dismissed.